........
                                                                                                                                                       ·?d
   AO 2458 (Rev. 0210811019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1of1   ) 1

                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                   v.                                              (For Offenses Committed On or After November 1, 1987)


                        Luis Raul Perez-Heredia                                    Case Number: 3:19-mj-21120

                                                                                  Scott Pactor
                                                                                  Defendant's Altorney


   REGISTRATION NO. 83665298
   THE DEFENDANT:
    IZl pleaded guilty to count(s) 1 of Complaint
                                               ~~~----"~~~~~~~~~~~~~~~~~~~~~~~~~



    D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
   Title & Section                   Nature of Offense                                                              Count Number(s)
   8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

    D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~-




    0 Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                      dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                )i TIME SERVED                                D                                        days

    IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
    IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                            charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Tuesday, March 5, 2019
                                                                                Date of Imposition of Sentence

                'I     \' A ·':        ~' f'
   Received      J •'01J.-_. UL )
                 DUSM

                                                              MAR 0 5 2019
                                                   CLERI<, U.3. DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
   Clerk's Office Copy                           BY                          DEPUTY                                           3:19-mj-21120
